     Case 18-01022         Doc 98     Filed 02/11/20 Entered 02/11/20 13:26:57                    Desc Main
                                        Document     Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                           FOR THE
                                 DISTRICT OF MASSACHUSETTS

                                                              Chapter 7
    In re:                                                    Case No. 17-11329-MSH
    Robert R. McNamara,
              Debtor
    THE BANK OF CANTON                                           Adversary Proceeding
            Plaintiff,                                           No: 18-1022
    v.
    ROBERT R. MCNAMARA,
             Defendant.


PLAINTIFF’S MOTION IN LIMINE TO BAR EVIDENCE OF SPARRELL FUNERAL
  SERVICES, INC.’S FINANCIAL LIABILITIES BEYOND THE OBLIGATIONS
       SPECIFIED IN DEFENDANT’S AFFIDAVIT OF AUGUST 9, 2019

                              *** Request for Expedited Determination ***

             Now comes the Plaintiff, The Bank of Canton (the “Plaintiff”) and moves, in limine, to

preclude evidence concerning Sparell Funeral Services, Inc.’s (“Sparrell”) alleged liabilities

beyond those liabilities identified by the Defendant, Robert R. McNamara’s (the “Defendant”)

own Affidavit of August 9, 2019 (the “Affidavit.”)1 In his Affidavit, the Defendant states that on

the date that he filed bankruptcy, Sparrell was obligated to (i) Eastern Bank on a line of credit in

the amount of $45,436.07, (ii) Harbor One Bank in the amount of $4,167.12 and (iii) Live Oak

Bank in the amount of $1,230,000. See Affidavit at ¶45. According to Defendant’s Affidavit (at

¶ 45), these obligations formed the basis for his belief that Sparrell had no value, thus his

response to Question 19 of Schedule A/B that the value of his 100% ownership interest in

Sparrell was $0.00. This response was false.



1
 The Affidavit was filed in this action in opposition to Summary Judgment as Docket No. 84, a copy is attached
hereto as Exhibit A.
    Case 18-01022       Doc 98     Filed 02/11/20 Entered 02/11/20 13:26:57                Desc Main
                                     Document     Page 2 of 4



        Due to health issues, Defendant is unavailable to appear for and testify at the upcoming

trial. When Plaintiff attempted to explore the issue of Sparrell’s liabilities in a pre-trial deposition,

the Defendant was unable to provide a substantive explanation as to the alleged $0.00 valuation as

of his Ch. 7 filing date, April 13, 2017. See portions of deposition Exhibit B (at p. 133, l. 3, p.

135, l. 24.) The deposition had been conducted as a joint deposition of the Defendant,

individually and as Sparrell’s designee under Rule 30(b)(6). The designated topics of the Fed. R.

Civ. 30(b)(6) deposition Subpoena included matters concerning Sparrell’s financial books and

accounts inclusive of its financial transactions, obligations, liabilities and assets. See Subpoena

Exhibit C (Designations A-Q).2 Plaintiff’s attempt to obtain another witness via a designation

was successfully opposed by the Defendant on the grounds that he was the only person available

for designation as such a witness.3 See Docket Nos. 51 (motion), 67 (audio of hearing) and 68

Order: (05/30/2019 Denied. I find that granting the motion would be futile as Robert R.

McNamara is the only person available for designation by Sparrell Funeral Services, Inc and he

has already been designated and testified.) Plaintiff seeks to utilize the Affidavit statement to

establish that Sparrells liabilities were limited to those three obligations at the time Defendant

filed Ch. 7.

        Pursuant to Federal Rules of Evidence Rule 403, a “court may exclude relevant evidence

if its probative value is substantially outweighed by a danger of one or more of the following:




2
 The designation (Exhibit C) also included topics concerning the Defendants’ response to production of
documents supporting his contention that as of April 13, 2017, the value of his interest in Sparrells was
$0.00. See Exhibit D.
3
  Defendant’s counsel argued that the Defendant had “cognitive issues” yet the Defendant was never
diagnosed as having dementia. Defendant’s son, Brendan McNamara, was believed to be the person with
the most knowledge and familiarity with Sparrell’s daily financial affairs who could testify as to company
finances. However, Brendan refused to consent to appear as at the Sparrell’s Rule 30(b)(6) designee for
the deposition.
  Case 18-01022        Doc 98     Filed 02/11/20 Entered 02/11/20 13:26:57              Desc Main
                                    Document     Page 3 of 4



unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Trial courts have wide discretion in deciding to

exclude relevant evidence on grounds of prejudice, confusion, or waste of time. The issue of

Sparrell’s liabilities as of the date of the Defendant’s bankruptcy filing is established by his

Affidavit. No further or inconsistent evidence on the issue should be permitted. Doing so under

the circumstances here would be unfairly prejudicial to the Plaintiff.

       Expedited determination of the motion is requested because trial is scheduled to

commence in seven days on February 18, 2020.

       WHEREFORE, the Plaintiff, respectfully requests that this Honorable Court GRANT this

motion and Order that:

       A. Defendant be barred from submitting evidence relating to the alleged financial

            liabilities of Sparrell’s as of April 13, 2017 that is beyond the limited obligations

            specified in the Affidavit; and

       B.      Such further relief as is deemed just and necessary.


                                               The Plaintiff,
                                               The Bank of Canton

                                               By its Attorneys,
Dated: February 11, 2020
                                               /s/ Michael A. Wirtz
                                               ________________________________
                                               Jack J. Mikels, BBO# 345560
                                               Michael A. Wirtz, BBO# 636587
                                               JACK MIKELS & ASSOCIATES, LLP
                                               1 Batterymarch Park, Suite 309
                                               Quincy, MA 02169-7454
                                               Tel: 617.472.5600
                                               Email: Lawoffice@jackmikels.com
  Case 18-01022      Doc 98      Filed 02/11/20 Entered 02/11/20 13:26:57            Desc Main
                                   Document     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2020, I caused a true copy of the

foregoing motion to be served upon all parties of record and/or with appearances in the above

action, including the following counsel for the Defendant by electronic means:

              Joseph G. Butler, Esq.
              Law Office of Joseph G. Butler
              355 Providence Highway
              Westwood, MA 02090
              JGB@JGButlerlaw.com


                                      /s/ Michael A. Wirtz

                                      Michael A. Wirtz, BBO# 636587
                                      JACK MIKELS & ASSOCIATES, LLP
                                      1 Batterymarch Park, Suite 309
                                      Quincy, MA 02169-7454
                                      Tel: 617.472.5600
                                      mwirtz@jackmikels.com
